DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed July 28, 2021 has been entered, and Claims 31-32 and 34-35 have been amended.  
Claims 31, 32, 34-36, 38, and 40 remain pending.  

Claim Interpretation
Claim 31 has been amended to be directed to a “method consisting of the following steps“ (see lines 2-3) which steps are 
“(a) generating [ ] by: 
(i) contacting [ ]; and

(b) cleaving [ ]; and
(c) ligating”. 
The recitation of “consisting of the following steps” is interpreted as limiting the “consisting of” transitional phrase to the “steps” of Claim 31, using the elements as defined in the claims.  For example, the claim is limited to “a pool of primers” in step (a)(i) where the “pool” and “primer” elements are accorded the broadest reasonable interpretation in light of the application as filed.  Thus the recitation of “a pool of primers, each primer comprising a cleavable 5’ end” (emphasis added) means “each primer” is interpreted as open to the presence of additional elements in addition to “a cleavable 5’ end”.  Similarly, the “pool” is open to the presence of additional elements, such as primers that are “random primers” and/or primers that are “template polynucleotide sequence-specific primers” (as recited in dependent Claims 35 and 35, respectively).  
Further to the above, step (a)(ii) of “extending the primers by a polymerase with 5’ to 3’ exonuclease activity” is interpreted as limited to a step of “extending” with one polymerase with 5’ to 3’ exonuclease activity”.  Additionally regarding the element of “polymerase with 5’ to 3’ exonuclease activity”, the broadest reasonable interpretation means that the one “polymerase” is open to additional activities beyond “5’ to 3’ exonuclease activity” because there is no disclosure or description of a limiting definition of a polymerase with no other activity. 

Dependent Claim 36 recites “wherein the [ ] sequence-specific primers further comprise a polynucleotide barcode” (emphasis added).  So as explained above, the element of “sequence-specific primers” is open to the presence of additional elements beyond “a polynucleotide barcode upstream of the sequence-specific nucleotides” as recited in the claim.  And by extension, “the pool of primers” in dependent Claim 35 (from which Claim 36 depends) encompasses “sequence-specific primers” and is open to the presence of additional elements (like the “pool” recited in Claim 31 as explained above).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 31, 32, 34, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. (US 2015/0203906 A1, published 07-23-2015, effectively filed 12-17-2013; cited in the IDS filed September 13, 2018) in view of Soldatov et al. (US 2012/0237943 A1, published 09-20-2012; cited in the IDS filed September 13, 2018), both as previously cited, as evidenced by Odelberg et al. (“Template-switching during DNA synthesis by Thermus aquaticus DNA polymerase I.” Nucleic acids research vol. 23,11 (1995): 2049-57. doi:10.1093/nar/23.11.2049), Zhou et al. (“Universal TA Cloning” Curr. Issues Mol. Biol. 2000, 2(1), 1-7; https://doi.org/10.21775/cimb.002.001) and Park et al. (“Improvement of the 3'-5' Exonuclease Activity of Tag DNA Polymerase by Protein Engineering in Active-Site” Mol. Cells 1997; 7(3): 419-424).  
Betts et al. and Soldatov et al. are directed to the preparation and manipulation of template nucleic acids as a common field of endeavor.  The remaining three documents (by Odelberg et al., Zhou et al., and Park et al.) provide evidence regarding knowledge concerning Taq polymerase at the time of the invention.  
Betts et al. teach methods of adding adapters to nucleic acids in one reaction mixture containing all components to generate product nucleic acids for attachment of adapters (see e.g. pg 1, ¶¶0005 and 0010; and pg 15, their claim 1).  
Regarding Claim 31, steps (a) and (b), Betts et al. teach template switch-based methods as shown in their Figures 1 and 2.  Figure 1 illustrates a method using a “polymerase 104”, a “template switch oligonucleotide 106” and a “first primer 108” (see pg 10, ¶0072) while Figure 2 illustrates a method using a polymerase “204” a template switch oligonucleotide “206” and a first primer “208” (see Fig. 2, top).  The pairs of primers correspond to “a pool of primers” in step (a)(i)
Additionally regarding the primers in Figure 1, Betts et al. teach that the primers comprise a cleavable 5' end as “any of the primers [ ] may include exo-sample nucleotides [ ] to generate single-stranded ends from blunt ended double-strand extension products” (see e.g. ¶0067).  They further teach that those exo-sample nucleotides can be cleaved or degraded by various agents (see e.g. ¶0069 as well as ¶¶0034, 0061, and 0063).  Furthermore, Figure 2 of Betts et al. illustrates using switch oligonucleotide 206 without “one or more exo-sample nucleotides that facilitate the generation of single-stranded overhangs to which sequencing platform adapter constructs are attached” as present in primer 108.  
Also illustrated by Figure 1, Betts et al. teach extension of primer 108 with polymerase activity and “Terminal transferase activity” followed by second strand synthesis using switch oligonucleotide 106 to form “double-stranded nucleic acid molecules having a cleavable 5’ end and a blunt end” which corresponds to step (a)(ii) in Claim 31.  And while primer 108 (as well as 106) comprises “one or more exo-sample nucleotides that facilitate the generation of single-stranded overhangs to which sequencing platform adapter constructs are attached” (see e.g. pg 1, ¶0006), Betts et al. further teach the use of polymerase that “has terminal transferase activity” (see pg 10, ¶0073).  This would be understood by an artisan having ordinary skill as indicating that Betts et al. teach use of a “terminal transferase activity” without addition of a separate ‘terminal transferase’ or performance of a separate ‘terminal transferase’ reaction.  This understanding is further supported by Betts et al.’s additional description of polymerase with terminal transferase activity (see pg 5, ¶0040).
Additionally regarding the polymerase, Betts et al. teach the use of “a thermostable polymerase (e.g., a Taq[ ] and/or other thermostable polymerase) –in addition to the template switching polymerase “ and that “[a]lternatively, the template switching polymerase may be a thermostable polymerase” (see pg 12, ¶0085).  And as evidenced by Odelberg et al., Taq polymerase has template switching activity (see e.g. title and abstract).  Additionally, Zhou et al. teach that Taq polymerase has non-template terminal transferase activity (see e.g. abstract), and Park et al. teach that Taq polymerase has 5’->3’ exonuclease activity (see e.g. abstract).  And Betts et al. further describe that “when the polymerase has terminal transferase activity, the polymerase may be capable of incorporating 1[ ] or more additional nucleotides at the 3’ end of the nascent DNA strand” (see pg 5, ¶0040).  
Further regarding steps (a)(ii) and (b) in Claim 31, and as illustrated by Figures 1 and 2, Betts et al. teach extension of primers 108 and 208 using a template nucleic acid may be “genomic DNA” (see e.g. , e.g. ¶0027).  They further teach extension of primers 108 and 208 as Claim 38.  
Regarding Claim 31, step (c), Betts et al. teach ligating double-stranded adapters (“[s]equencing platform adapter constructs”), for attachment to blunt ends and ends with overhangs (or “sticky” ends), see e.g. ¶¶0068 and 0070.  More specifically, they teach “[t]he cleaved end may be a blunt end or a “sticky” end, and attaching the sequencing platform adapter construct may include ligating the construct to the blunt or sticky end” (see ¶0070 as well as ¶¶0066, 0034, and 0072).  
Regarding Claim 32, Betts et al. teach “the exo-sample nucleotides may be ribonucleotides in an otherwise DNA strand” or “deoxyuridine (dU) nucleotides” (see pg 9, ¶0069).  
Regarding Claim 34, Betts et al. teach primers with “ a first (e.g., 3') domain that hybridizes to the template nucleic acid” where the first domain may have “an arbitrary sequence (e.g., a random sequence, such as a random hexamer sequence)”, see pg 6, ¶0058.  
While Betts et al. do not expressly teach use of a polymerase with 5’ to 3’ exonuclease activity as presented in step (a)(ii) of Claim 31, they do teach use of Taq polymerase which has 
Soldatov et al. teach a method for generating an adaptor-ligated library of double-stranded nucleic acid molecules (see e.g. abstract) comprising, in a single reaction vessel or reaction mixture: 
(a) generating a plurality of double-stranded nucleic acid molecules from a plurality of single-stranded RNA polynucleotide template sequences or single-stranded genomic DNA polynucleotide template sequences (i.e. single-stranded genomic DNA polynucleotides as found in soil bacteria; e.g. see ¶¶0071 and 0073), by:
i) contacting the plurality of single-stranded genomic DNA polynucleotides with a pool of primers and a mixture of dNTPs (e.g. see ¶¶0047 and 0111); and 
ii) extending the primers to generate a set of extension products that are hybridized to the single-stranded template polynucleotides to form double-stranded duplexes (e.g. see ¶¶0047-0049 and 0111, where full extension of a template strand would result in a blunt end at the 3’ end of the extended strand);
(b) cleaving the cleavable 5' ends of the double-stranded duplexes with a cleaving agent to generate double-stranded duplexes having a blunt end and an overhang end (e.g. see ¶¶0049 and 0111 as well as above regarding full extension to form a blunt end using a template strand); and 
ligating at least two or more sets of double-stranded adapters to the double stranded duplexes (see e.g. ¶0123 and Figure 2A-2).  
Regarding Claims 31, 32, 34 and 38, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Betts et al. to (A) use Taq polymerase, with both its polymerase and terminal transferase activities (as a substitute for another polymerase with terminal transferase activity or alternately for a combination of Taq with another polymerase as taught by Betts et al.) and (B) use a combination of primers corresponding to primer 108 and switch oligonucleotide 206 of Betts et al., to produce a product with a blunt end (from switch oligonucleotide 206 which is not cleavable) and a “sticky” end (which is cleavable), both as taught by Betts et al., with the expectation of generating a double-stranded product for ligation to adapters (via one blunt end and an overhang end) as taught by Soldatov et al., who provide a reasonable expectation of success for the ligation without surprising or unexpected results.  
Motivation for modification (A) is provided by the beneficial cost savings in using a single polymerase over a combination of more than one polymerase, and by providing an option to use the Taq polymerase in PCR (of the same reaction mixture) to amplify the initial double-stranded nucleic acid product (i.e. after initial template switching and second strand synthesis) to produce more amplicons for ligation.  Motivation for modification (B) is provided by the recognition of selectivity in the adapters ligated to each end by virtue of one being blunt and the other being “sticky” (as compared to both ends being blunt, or both being “sticky”, which can limit the ligation to add the same adapter to both ends.    
Additional rationales for the changes are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (selectivity via Soldatov et al.) to improve the similar method (of Betts et al.) in the same way.  
And regarding Claim 40, Soldatov et al. further teach that “[i]f double-stranded DNA templates are used it is preferred that said polymerase is a DNA-dependent DNA polymerase with 5' to 3' exonuclease activity” (see e.g. ¶¶0097 and 0098) and that “DNA polymerase I” may be preferred (see e.g. ¶¶0099-0100).  Moreover, DNA polymerase I is not known to have terminal transferase activity (in contrast to Taq polymerase as described above).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Betts et al. and Soldatov et al. by (C) substituting Taq polymerase with DNA polymerase I, based on Soldatov et al., and (C) using primer 108 without a switch oligonucleotide corresponding to 106 or 206 of Betts et al., to produce a product with a blunt end (from simple end of polymerization by DNA polymerase I) and a “sticky” end (which is cleavable, as taught by Betts et al.), with the expectation of generating a double-stranded product for ligation to adapters as taught by Soldatov et al., who provide a reasonable expectation of success for the ligation without surprising or unexpected results.  
Additional motivation for modification (C) is provided by the beneficial savings in time, labor, and complexity by not including a terminal transferase reaction and template switching.  And additional motivation for modification (D) is provided by the beneficial reduction in cost and complexity (by not having a switch oligonucleotide corresponding to 106 or 206 of Betts et 
Additional rationales for the changes are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (selectivity via Soldatov et al.) to further improve the similar method (of Betts et al. and Soldatov et al.) in the same way.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. and Soldatov et al. as evidenced by Odelberg et al., Zhou et al., and Park et al. as applied to Claims 31, 32, 34, 38 and 40 above, and further in view of Amorese et al. (US 2013/0231253 A1, published 09-05-2013, cited in the IDS filed September 13, 2018; as previously cited).
This rejection has been previously presented, but has been revised via changes in the above rejection.    
As an initial matter, Betts et al., Soldatov et al. and Amorese et al. are directed to the preparation and manipulation of template nucleic acids as a common field of endeavor. 
The teachings of Betts et al. and Soldatov et al. have been described above, along with the evidence provided by Odelberg et al., Zhou et al., and Park et al..  
They do not teach target-specific primers as recited in Claim 35.  
Amorese et al. teach use of a pool of primers that are target-specific primers (e.g. see ¶0053), such as for cases where the identity of a polynucleotide sequence (used as a target template of interest) is known and where a primer that is specific to (can hybridize to) that 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Betts et al. in view of Soldatov et al. (as explained above) by using a target specific primer as taught by Amorese et al. (in place of the “arbitrary sequence” or “random sequence” primers of Betts et al.) with the reasonable expectation of successfully improving the methods with the ability to specifically produce a complementary strand of interest, where such specificity is not possible with the use of random primers, without surprising or unexpected results.  
Additional motivation to make the modification is provided by recognition that a target specific primer may be complementary to the target template over a length longer than six (6) nucleotides to provide more stable hybridization, which is not possible with the use of random hexamers.  
Additional rationales for the changes are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Amorese et al.) to improve the similar method (of Betts et al. and Soldatov et al.) in the same way.  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. and Soldatov et al. (as evidenced by Odelberg et al., Zhou et al., and Park et al.) and Amorese et al. 35 above, and further in view of Wong (US 5,935,793, published 08-10-1999, cited in the IDS filed September 13, 2018; as previously cited).
This rejection has been previously presented, but has been revised via changes in the base rejection above.    
As an initial matter, Betts et al., Soldatov et al., Amorese et al. and Wong are directed to the preparation and manipulation of template nucleic acids as a common field of endeavor. 
The teachings of Betts et al. and Soldatov et al. and Amorese et al. as applied to Claim 35 have been explained above, along with the evidence provided by Odelberg et al., Zhou et al., and Park et al..  
They do not teach target-specific primers with a barcode sequence upstream of a target-specific sequence as presented in Claim 36.  
Wong teaches use of “tagged primers containing (i) an identifier tag sequence, and (ii) a first primer sequence located on the 3'-side of the tag sequence, for forming sequencing fragments having a unique identifier tag associated with each different-sequence sample fragment" (see e.g. col. 4, lines 6-11).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Betts et al., Soldatov et al. and Amorese et al. (as explained above) by including an identifier tag sequence 5’ of a target specific sequence in a primer, as taught by Wong, with the reasonable expectation of successfully improving the methods with the ability to specifically tag and later identify a product complementary strand of interest generated by extension of the primer, without surprising or unexpected results.  Additional motivation to 
Additional rationales for the changes are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Wong) to improve the similar method (of Betts et al. and Soldatov et al. and Amorese et al.) in the same way.  

Response to Applicant Arguments
Applicant’s arguments in the July 28, 2021 Reply have been fully considered with the totality of the record and to the extent they are applicable to the above rejections.  The arguments are not persuasive.  
In that Reply, Applicant first argues (on pg 5, 2nd full ¶) that 1) the teachings of Betts et al. differ from the claimed invention "in fundamental ways, including, notably, by Betts’ employment of template switch oligonucleotides and specific polymerases capable of template switching"; and 2) that Betts et al. do not indicate a reason to modify their method.  These arguments are not persuasive because the rejection is based in part on the obviousness of simplifying and improving the Betts et al. method in light of evidence regarding Taq polymerase and evidence of success from, as well as further substitution with, the teachings of Soldatov et al. (see first statement of rejection above).
Applicant next argues (on pg 5, 3rd full ¶]) that the Soldatov et al. methods "are concerned with a different objective entirely” and that their "primers with cleavable ends would not offer any advantages or improvements, particularly for the first round of extension."  These are not persuasive because both documents are directed to preparing template nucleic acids as a common field of endeavor and the rejection does not require modification of the Betts et al. method to include all elements or features of Soldatov et al.
Applicant further argues (on pg 5, last ¶]) that the blunt end of Betts et al. is not the same as a blunt end of Soldatov et al. because the "blunt ends of Betts necessarily contain nucleotides [of a switch oligonucleotide] not native to the template polynucleotide and adds a layer of complexity absent in the claimed invention".  This is not persuasive with respect to Claims 31, 32, 34 and 38 because the claimed methods do not exclude additional sequences, such as those in “a pool of primers” used in the methods.  Moreover, this is not persuasive with respect to Claim 40, which does not include use of a switch oligonucleotide as explained above.  
Next, Applicant argues the proposed amendment to recite "consisting of" (pg 6, first two ¶), which is not persuasive because of the prima facie cases presented above with respect to the amended claims.  
Regarding Claim 35, Applicant argues (pgs 6-7, bridging ¶, and pg 7, first full ¶) that there is no "reason in Betts for why [one] would consider replacing or modifying” their method to use the primers of Amorese et al.  This is not persuasive because motivation may be provided by a source other than Betts et al., such as from the totality of the teachings, including 
As for the argument that "there is no reason for why generating an extension product by extending a primer of Amorese would represent any improvement over the methods taught in Betts" on pg 7, this is not persuasive because 1) there is no requirement for an improvement as the basis for obviousness, and 2) the "selective enrichment" is a feature taught by Amorese et al. that would be recognized as a feature that is desirable for inclusion in the method of Betts et al. in view of Soldatov et al.
Regarding Claim 36, Applicant relies upon arguments that have been fully addressed, and found unpersuasive, above.
In light of the foregoing, the arguments are not persuasive with respect to the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635